Case 2:17-cv-00232-Z-BR Document 25 Filed 01/12/21 Pagelof4 PagelD 173

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COUR NORTHERN DIFTRIEY OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION JAN 12 2021
CLERK, U.S. DISTRICT court
By. :
DANIEL NEAL, § uty
TDCJ-CID No. 01624027, §
§
Plaintiff, §
§
V. § = 2:17-CV-232-Z
§
KEVIN FOLEY, ef al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff Daniel Neal, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice (“TDCJ”), Correctional Institutions Division, has filed suit
pursuant to 42 U.S.C § 1983 complaining against the above-referenced Defendants and has been
granted permission to proceed in forma pauperis. For the following reasons, Plaintiff's civil rights
Complaint is DISMISSED.

BACKGROUND

Plaintiff's claims in this lawsuit arise from his filing of a “Retaliation Disciplinary Appeal
Grievance.” His claims, however, are closely tied to the facts in his prior lawsuit, dismissed by
this Court on February 6, 2020, in No. 2:17-CV-149-Z (dismissing Plaintiff's claims of retaliation
for receiving a disciplinary case for making a false Prison Rape Elimination Act “PREA” claim).
Plaintiff asserts he filed his disciplinary appeal grievance, the subject of this suit, on July 10, 2017.

According to the Amended Complaint, Defendant Jade Gonzales, the TDCJ Unit

 

Grievance Investigator, illegally returned his grievance with the comments “grievable time has

 
 

Case 2:17-cv-00232-Z-BR Document 25 Filed 01/12/21 Page 2of4 PagelD 174

expired” and “excessive attachments.” See ECF No. 20 at 6. When Plaintiff attempted to resend
the grievances, it was returned as “redundant.” Jd. at 7. Plaintiff claims Gonzales knew that
Plaintiff was attempting to locate tracking numbers for his grievances and “participated in the
retaliation” by her failure to provide him the tracking information. Jd.

Defendant B. Barnett signed the Step 2 denial of Plaintiff's grievance. Jd. at 8. Plaintiff
alleges knowledge of Barnett’s involvement in the denial of his grievance was originally withheld
and Barnett improperly failed to put his credentials on the Step 2 denial. Jd. Further, Plaintiff
argues he was originally provided the wrong mailing address for his grievance. Jd. As such,
Plaintiff argues Barnett participated in the retaliation by his failure to adequate investigate
Plaintiff's grievance and by his procedural failures as part of the grievance process. Jd.

Plaintiff asserts that Defendants Michael Venable and Damon Andrews were parties to the
original “retaliation” claims concerning the disciplinary offense Plaintiff received for making a
false statement during a PREA investigation. Jd. at 9. The claims against these two Defendants are
entirely duplicative of the claims in the previous lawsuit that was dismissed by this Court. See Neal
vy. Andrews, No. 2:17-CV-149-Z, ECF No. 3 (dismissing claims against Venable and Andrews).

Warden Kevin Foley is sued in his supervisory capacity and the Amended Complaint does
not list specific actions taken by Foley as part of the denial of his grievances. See generally
ECF No. 20.

LEGAL STANDARDS

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and

dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
Case 2:17-cv-00232-Z-BR Document 25 Filed 01/12/21 Page3of4 PagelD 175

frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).

ANALYSIS

A complaint that duplicates claims asserted in an earlier action may be deemed malicious
and subject to summary dismissal. See Brock v. Cockrell, No. 3-03-CV-0340-M, 2003 WL
21418792 at *1 (N.D. Tex. Mar. 26, 2003) (Kaplan, J.) (citing cases). Consequently, Plaintiff's
claims against Defendants Venable and Andrews are summarily dismissed as duplicative under 28
U.S.C. § 1915A(b); see also Pitman v. Moore, 980 F.2d 994, 995 (Sth Cir. 1993); Wilson v.
Lynaugh, 878 F.2d 846, 849 (Sth Cir. 1989).

Plaintiff claims that Defendant Gonzales and B. Barrett failed to adequately investigate his
complaints and grievances and failed to protect his constitutional rights. “[A] prisoner has a liberty
interest only in ‘freedom[s] from restraint ... impos[ing] atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life.’” Orellana v. Kyle, 65 F.3d 29, 31-32
(5th Cir. 1995) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). A prisoner does not have a

cohstitutionally protected interest in having his complaints and grievances resolved to his

|

 

! A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
Case 2:17-cv-00232-Z-BR Document 25 Filed 01/12/21 Page4of4 PagelD 176

satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth Cir. 2005). Therefore, Plaintiffs claims
against these Defendants do not state a constitutional claim and should be dismissed.

Further, Plaintiff's claims against Defendant Foley are based entirely on supervisory
liability. In § 1983 suits, liability of government officials for the unconstitutional conduct of their
subordinates may not rest solely upon a theory of respondeat superior or vicarious liability.
Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (citing Robertson v. Sichel, 127 U.S. 507, 515-16
(1888)); see also Roberts v. City of Shreveport, 397 F.3d 287, 292 (Sth Cir. 2005) (“Under section
1983, supervisory officials are not liable for the actions of subordinates on any theory of vicarious
liability.”). Thus, supervisory officials are not subject to vicarious liability under section 1983 for
the acts or omissions of their subordinates. Mouille v. City of Live Oak, 977 F.2d 924, 929
(5th Cir. 1992).

Absent direct personal participation in the alleged constitutional violation, a plaintiff must
prove that each individual defendant either implemented an unconstitutional policy that directly
resulted in injury to the plaintiff or failed to properly train a subordinate employee. Porter v. Epps,
659 F.3d 440, 446 (Sth Cir. 2011); Thompkins v. Belt, 828 F.2d 298, 303-04 (Sth Cir. 1987). Thus,
Plaintiff’s claims against Defendant Foley should be dismissed with prejudice.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2), it is
ORDERED that the Civil Rights Complaint by Plaintiff be DISMISSED with prejudice for failure
to state a claim and as duplicative.

SO ORDERED.

January Iz, 2021. yg a —

J. KACSMARYK
UNIZED STATES DISTRICT JUDGE

 

 

 
